Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11, 16 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raad (US 20110273043).

1. Raad teaches:
A generator arrangement (fig 1), comprising: a housing 3 with a mounting feature; a main generator 5 + 6 with an outboard shaft 18 arranged within the housing and axially offset from the mounting feature along a rotation axis; and a permanent magnet generator 9 + 10 with an inboard shaft 16 arranged within the housing between the main generator and the mounting feature, wherein the outboard shaft is coupled to the inboard shaft to provide rotation to the main generator through the permanent magnet generator (via splines 17).




The generator arrangement as recited in claim 1, wherein the housing defines a permanent magnet generator chamber and a main generator chamber, the permanent magnet generator chamber arranged axially between the mounting feature and the main generator chamber.

    PNG
    media_image1.png
    765
    810
    media_image1.png
    Greyscale

3. Raad teaches:
The generator arrangement as recited in claim 2, further comprising an inboard seal member (annotated figure above) fluidly separating the permanent magnet generator chamber and the main generator chamber from the external environment.



The generator arrangement as recited in claim 2, further comprising an outboard seal member fluidly 35 separating the permanent magnet generator chamber from the main generator chamber.

5. Raad teaches:
The generator arrangement as recited in claim 2, wherein the permanent magnet generator is arranged within the permanent magnet generator chamber, wherein the main generator is arranged within the main generator chamber (annotated figure above).

9. Raad teaches:
The generator arrangement as recited in claim 1, further comprising a coupling 17 connecting the outboard shaft to the inboard shaft.

11. Raad teaches:
The generator arrangement as recited in claim 9, further comprising a shear section 24 fixed in rotation relative to the inboard shaft between the coupling and inboard bearings, the inboard bearings 13 supporting the inboard shaft for rotation relative to the housing.




An accessory gearbox assembly 1 + 2, comprising: a generator arrangement 1 as recited in claim 1, wherein the housing defines a permanent magnet generator chamber and a main generator chamber, the permanent magnet generator chamber arranged axially between the mounting feature and the main generator chamber; and an accessory gearbox 2 with a mount and an input member 12, the mounting feature fixing the generator arrangement to the mount, and the input member fixed in rotation relative to the inboard shaft.

    PNG
    media_image1.png
    765
    810
    media_image1.png
    Greyscale

18. Raad teaches:
A method of generating power, comprising: 
at a generator arrangement (fig 1) including a housing 3 with a mounting feature, a main generator 5 + 6 with an outboard shaft 18 arranged within the housing and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raad in view of Grosskopf et al. (US 20170016489).

10. Raad teaches:
The generator arrangement as recited in claim 9, wherein the coupling comprises: inboard clutch teeth 17 fixed in rotation relative to the inboard shaft; outboard clutch teeth 17 fixed in rotation relative to the outboard shaft; but does not teach a biasing member urging the outboard clutch teeth into mechanical engagement with the inboard clutch teeth.

Grosskopf et al. teach that a biasing member (inherent or the would be no need for the disconnecting member) urging the outboard clutch teeth 126 into mechanical engagement with the inboard clutch teeth 124 to improve the engaging/disengaging of the shafts.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Raad with a biasing member urging the outboard clutch teeth into mechanical engagement with the inboard clutch teeth, as taught by Grosskopf et al. to improve the engaging/disengaging of the shafts.


12. Raad has been discussed above, re claim 9; but does not teach a disconnect ramp fixed in rotation relative to the outboard shaft between the coupling and outboard bearing supporting the outboard shaft for rotation relative to the housing.

Grosskopf et al. teach that a disconnect ramp 108 fixed in rotation relative to the outboard shaft between the coupling and outboard bearing supporting the outboard shaft for rotation relative to the housing to improve the engaging/disengaging of the shafts.

Thus, it would have been obviouos to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Raa with a disconnect ramp fixed in rotation relative to the outboard shaft between the coupling and outboard bearing supporting the outboard shaft for rotation relative to the housing, as taught by Grosskopf et al. so as to improve the engaging/disengaging of the shafts.

13. Raad has been discussed above, re claim 1; but does not teach a disconnect member movable relative to the housing between a disengaged position and an engaged position, wherein the outboard shaft is fixed in rotation relative the inboard shaft in the disengaged position, wherein the outboard shaft is rotatable relative to the inboard shaft in the engaged position.



Thus, it would have been obviouos to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Raa with a disconnect member movable relative to the housing between a disengaged position and an engaged position, wherein the outboard shaft is fixed in rotation relative the inboard shaft in the disengaged position, wherein the outboard shaft is rotatable relative to the inboard shaft in the engaged position, as taught by Grosskopf et al. so as to improve the engaging/disengaging of the shafts.

14. Raad has been discussed above, re claim 13; but does not teach a disconnect ramp fixed in rotation relative to the outboard shaft, the disconnect member spaced apart from the ramp structure in the disengaged position, the disconnect member abutting the ramp structure in the engaged position.

Grosskopf et al. teach that a disconnect ramp 108 fixed in rotation relative to the outboard shaft, the disconnect member spaced apart from the ramp structure in the 

Thus, it would have been obviouos to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Raa with a disconnect ramp fixed in rotation relative to the outboard shaft, the disconnect member spaced apart from the ramp structure in the disengaged position, the disconnect member abutting the ramp structure in the engaged position, as taught by Grosskopf et al. so as to improve the engaging/disengaging of the shafts.

15. Raad has been discussed above, re claim 13; but does not teach a disconnect solenoid arranged within the housing and operably connected to the disconnect member.

Grosskopf et al. teach that a disconnect solenoid 112 arranged within the housing and operably connected to the disconnect member to improve the engaging/disengaging of the shafts.

Thus, it would have been obviouos to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Raa with a disconnect solenoid arranged within the housing and operably connected to the disconnect member, as taught by Grosskopf et al. so as to improve the engaging/disengaging of the shafts.

19. Raad has been discussed above, re claim 18; but does not teach that the generator arrangement further comprises a disconnect member movable relative to the housing between a disengaged position and an engaged position, the method further comprising: disconnecting the main generator from the permanent magnet generator with the disconnect member by engaging the disconnect member: and continuing to drive the permanent magnet generator after disconnecting the main generator from the permanent magnet generator.

Grosskopf et al. teach that a disconnect member 110 movable relative to the housing between a disengaged position and an engaged position to improve the engaging/disengaging of the shafts.  The routineer would have arrived at the method further comprising: disconnecting the main generator (as it has the outboard shaft) from the permanent magnet generator (as it has the inboard shaft) with the disconnect member by engaging the disconnect member: and continuing to drive the permanent magnet generator after disconnecting the main generator from the permanent magnet generator to generate electricity.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Raa so that the generator arrangement further comprises a disconnect member movable relative to the housing between a disengaged position and an engaged position, the method further comprising: disconnecting the main generator from the permanent magnet generator 


20. Raad teaches:
The method as recited in claim 18, wherein the generator arrangement further comprises a shear section 24 fixed in rotation relative to the inboard shaft, but does not teach the method further comprising: disconnecting the main generator from the permanent magnet generator by fracturing the shear section: and continuing to drive the permanent magnet generator after disconnecting the main generator from the permanent magnet generator.

Grosskopf et al. teach that a disconnect member 110 movable relative to the housing between a disengaged position and an engaged position to improve the engaging/disengaging of the shafts.  The routineer would have arrived at the method further comprising: disconnecting the main generator (as it has the outboard shaft) from the permanent magnet generator (as it has the inboard shaft) with the disconnect member by engaging the disconnect member: and continuing to drive the permanent magnet generator after disconnecting the main generator from the permanent magnet generator to generate electricity.

.



Allowable Subject Matter
Claims 6-8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832